Citation Nr: 0737810	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  03-33 383	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to restoration of service connection for 
Hepatitis C.

2.  Entitlement to a compensable evaluation for Hepatitis C, 
on appeal from the initial grant of service connection, for 
the period from February 28, 2002, to July 31, 2002.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to May 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) as a merged appeal from October 2002 and February 
2006 rating decisions of the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Cleveland, Ohio.  In 
October 2002, the RO granted service connection for Hepatitis 
C.  An initial noncompensable rating was assigned from 
February 28, 2002, to July 31, 2002, and a 100 percent rating 
was assigned effective August 1, 2002.  The veteran appealed 
the assignment of a noncompensable rating for the period 
ending on July 31, 2002; he perfected this appeal in October 
2003.  The February 2006 rating decision severed the 
veteran's service connection for Hepatitis C. effective June 
1, 2006.  The veteran perfected an appeal of this issue in 
June 2006.

In April 2005, the Board remanded the claim of entitlement to 
an initial compensable rating for Hepatitis C for additional 
development, and the case was returned for further appellate 
review.  In May 2007, both of the claims that are currently 
before the Board were remanded so that the veteran could be 
scheduled for a personal hearing.  In August 2007, the 
veteran submitted a written notice stating that he did not 
want a hearing and requesting that his appeal be returned to 
the Board.  The Board therefore considers the hearing request 
withdrawn.  See 38 C.F.R. § 20.704(e) (2007).  Both claims 
have been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran was granted service connection for Hepatitis 
C by rating decision in October 2002 because the competent 
evidence of record had indicated that the veteran's Hepatitis 
C was directly related to military service.

2.  A February 2006 rating decision severed service 
connection for Hepatitis C.

3.  The granting of service connection for Hepatitis C was 
not clearly and unmistakably erroneous.  

4.  During the period from February 28, 2002, to July 31, 
2002, the veteran's Hepatitis C was manifested by daily 
fatigue, dietary restrictions, and hepatomegaly.


CONCLUSIONS OF LAW

1.  The severance of the award of service connection for 
Hepatitis C was improper.  38 U.S.C.A. §§ 105(a), 1131, 
5109A, 7111 (West 2002); 38 C.F.R. §§ 3.1 (n), 3.105, 3.301, 
3.303 (2007).

2.  Criteria for an initial evaluation of 40 percent for 
Hepatitis C have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  However, as the 
disposition herein reached is favorable to the veteran to the 
extent indicated, the need to discuss VA's efforts to comply 
with the VCAA and implementing regulations at this juncture 
is obviated.  

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  These requirements have been inferred to apply to 
increased rating claims as well.  For the reasons described 
below, an increased rating is being granted and an effective 
date will ultimately be assigned.  As such, there is no 
prejudice to the veteran with respect to any notice 
deficiencies related to the rating or effective date.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error); Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007); Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 
2007).


Restoration of Service Connection

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the final rating 
decision granting service connection was clearly and 
unmistakably erroneous, and only after certain procedural 
safeguards have been met.  38 C.F.R. § 3.105(d); see also 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. 
Brown, 6 Vet. App. 166 (1994).

Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The veteran 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. §§ 3.103(b)(2), 3.105(d); see Baughman 
v. Derwinski, 1 Vet. App. 563, 566 (1991).  The Court has 
held that 38 C.F.R. § 3.105(d) places the same burden of 
proof on VA when it seeks to sever service connection as 38 
C.F.R. § 3.105(a) places upon a claimant seeking to have an 
unfavorable previous determination overturned.  See Baughman, 
supra.

Clear and unmistakable (CUE) is defined as "a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).

To determine whether CUE was present under 38 C.F.R. § 
3.105(a) in a prior determination, (1) either (a) the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or (b) the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; (3) and a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  However, it has been held that although 
the same standards apply in a determination of CUE error in a 
final decision under section 3.105(a) and a determination as 
to whether a decision granting service connection was the 
product of CUE for the purpose of severing service connection 
under section 3.105(d), section 3.105(d) does not limit the 
reviewable evidence to that which was before the RO in making 
its initial service connection award.  Daniels, 10 Vet. App. 
at 480.

The Court reasoned that because 38 C.F.R. § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "[i]f the 
Court were to conclude that ... a service-connection award 
can be terminated pursuant to § 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Id.

Upon review, with regard to the issuance of the proposed 
rating decision and notice of severance, it appears that VA 
has complied with relevant due process considerations with 
respect to the reduction, and the veteran has not contended 
otherwise.  See 38 C.F.R. § 3.105(d).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  To prevail on the issue of 
service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, and 
not the result of the veteran's own willful misconduct; or, 
for claims filed after October 31, 1990, in which disability 
did not result from the abuse of alcohol or drugs.  
38 U.S.C.A. § 105(a), 38 C.F.R. § 3.301(a).  For compensation 
purposes, the residuals of venereal disease are not to be 
considered the result of willful misconduct.  38 U.S.C.A. 
§ 105(a); 38 C.F.R. § 3.301(c)(1).  

Risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine use, high-risk sexual activity, accidental exposure 
while a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades.  
VBA letter 211B (98-110) November 30, 1998.

In an October 2002 rating decision, the veteran was granted 
service connection for Hepatitis C based on an October 2002 
VA examination report stating that it is likely that the 
veteran's current chronic active hepatitis is the same 
hepatitis that was first manifested during his military 
service.  The veteran was assigned a 100 percent disability 
rating, effective August 1, 2002, and a noncompensable rating 
from February 28, 2002, to July 31, 2002.  The July 2002 and 
October 2002 examination reports, prepared by the same 
examiner, noted that the veteran's service medical records 
reflect he was diagnosed with hepatitis during service.  The 
examiner noted the following risk factors: the veteran 
admitted to having no tattoos; he admitted to having sexual 
relations with a prostitute while stationed in Germany; he 
claimed that he had a blood transfusion for a severe scalp 
laceration early in 1977; he stated that he had no history of 
intravenous drug use before being diagnosed with Hepatitis C, 
but that he has done intravenous drugs since the diagnosis; 
he had a history of polysubstance abuse.  The October 2002 
report notes that the veteran's service medical records show 
he was treated for a scalp laceration, but there was no 
mention of a blood transfusion.  The examiner also noted 
other documentation of illicit drug use and a history of 50-
75 sexual partners during his lifetime.  The examiner further 
stated that a significant portion of the veteran's 
promiscuity and drug use occurred during service.  

In April 2004, the RO issued a rating decision proposing to 
sever the veteran's service connection based on willful 
misconduct.  This rating decision states that service 
connection had initially been granted based on the alleged 
in-service transfusion required for treating a scalp 
laceration.  Review of the veteran's service medical records, 
however, failed to show that the veteran underwent a blood 
transfusion for this laceration.  The rating decision notes 
that the July 2002 VA examination report lists the veteran's 
risk factors as IV drug abuse, sexual relations with 
prostitutes while stationed in Germany, and history of 
polysubstance abuse.  The rating decision states that the 
veteran admitted to using IV drugs both prior to and 
following the diagnosis of Hepatitis C.  Service connection 
was severed in February 2006, effective June 1, 2006.

As stated above, the first step in demonstrating clear and 
unmistakable error clear and unmistakable error requires that 
either (a) the correct facts, as they were known at the time, 
were not before the adjudicator; or (b) the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  The RO has alleged a specific error of fact in this 
case, which the Board will consider, as well as any 
applicable errors of law.

The RO has alleged an error of fact, VA's failure to 
recognize that the veteran's service medical records did not 
indicate he had a blood transfusion in service, as its basis 
for severing service connection.  The Board notes that the 
veteran's service medical records were on file at the time of 
the October 2002 rating decision.  A November 1976 record 
reflects the veteran's scalp laceration was cleansed and 
sutured, but no mention is made of a blood transfusion.  

It is unclear, however, that the veteran was granted service 
connection in October 2002 based on the assumption that he 
had received a blood transfusion in service.  No mention of a 
blood transfusion is made in the October 2002 rating 
decision.  This inconsistency was specifically pointed out to 
the RO in the October 2002 VA examination report.  It 
therefore appears that considering severance on this basis 
amounts to little more than a reconsideration of how the 
evidence was originally weighed.  Mere disagreement as to how 
the facts were weighed or evaluated cannot form the basis of 
a claim of clear and unmistakable error.  Luallen v. Brown, 8 
Vet. App. 92 (1995).  Therefore, the Board does not believe 
that the alleged error of fact is a legitimate basis for 
clear and unmistakable error.  

However, the Board does believe that an error of law has been 
committed in this case.  While it is clear that service 
connection for Hepatitis C was based on finding of nexus, 
there is no indication that the RO even contemplated the 
question of willful misconduct.  See 38 U.S.C.A. § 105; 
38 C.F.R. § 3.301.  The October 2002 rating decision 
discusses none of the veteran's risk factors, and his past 
drug use is not even mentioned or rejected as the likely 
cause of his Hepatitis C.  A majority of the discussion in 
the October 2002 rating decision involves evaluating the 
severity of the veteran's symptoms and assigning an 
appropriate disability rating, not in determining the cause 
of the veteran's disability.  The Board, therefore, believes 
that the RO failed to consider 38 U.S.C.A. § 105 and 
38 C.F.R. § 3.301, the provisions relating to willful 
misconduct, in granting service connection for Hepatitis C; 
this constitutes an error of law that must be further 
addressed.  

The Board must next consider whether the alleged error in 
law, that is, the failure to consider whether the veteran's 
Hepatitis C was incurred due to his own willful misconduct, 
was an undebatable error that, had it not have been made, 
would have manifestly changed the outcome of this claim.  The 
Board will therefore consider whether it is indisputable that 
the veteran's Hepatitis C can be attributed to willful 
misconduct.

The veteran's service medical record reflect that he was 
treated for drug abuse while he was in service.  At various 
times, the veteran has disputed whether he used intravenous 
drugs prior to contracting Hepatitis C.  Even assuming that 
the veteran was a habitual user of intravenous drugs prior to 
contracting Hepatitis C, however, the veteran's remaining 
risk factors render the Board incapable of concluding that 
the veteran "undebatably" contracted Hepatitis C from 
intravenous drug use.  Specifically, the Board notes that the 
veteran admitted having sex with a prostitute while in 
Germany, and the October 2002 VA examination report indicates 
the veteran was promiscuous while in service.  As noted 
above, the residuals of venereal disease are not considered 
to be due to willful misconduct.  See 38 U.S.C.A. § 105; 
38 C.F.R. § 3.301.  From the competent evidence of record, it 
does not appear indisputable that the veteran contracted 
Hepatitis C through drug use and not through unprotected sex.  

A clear and unmistakable error must be undebatable and one 
where reasonable minds could only conclude that the original 
rating decision was fatally flawed at the time it was made.  
After a review of the record, the Board concludes that the 
October 2002 rating decision was not clearly and unmistakably 
erroneous.  Accordingly, restoration of service connection 
for Hepatitis C is warranted.  38 U.S.C.A. §§ 1110, 5103, 
5107; 38 C.F.R. § 3.105.

Increased Rating

Having determined that the veteran is entitled to service 
connection for Hepatitis C, the Board now turns to the issue 
of whether the veteran should receive a compensable rating 
for this disability from February 28, 2002, the date from 
which service connection became effective, to July 31, 2002, 
the day before the veteran's disability rating increased to 
100 percent.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2007).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  The governing regulations provide that the higher of 
two evaluations will be assigned if the disability more 
closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When an 
initial rating award is at issue, as is the case here, a 
practice known as "staged" ratings may apply.  That is, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's hepatitis C is rated as noncompensably 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7354, 
hepatitis C (or non-A, non-B hepatitis).  A noncompensable 
disability rating applies to nonsymptomatic hepatitis C.

Diagnostic Code 7354 provides for a 10 percent disability 
rating with intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at lease one 
week, but less than two weeks, during the past 12- month 
period.

A 20 percent disability rating is warranted with 
symptomatology of daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period.

A 40 percent disability rating is warranted with 
symptomatology of daily fatigue, malaise, and anorexia, with 
minor weight loss and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks, but 
less than six weeks, during the past 12-month period.

A 60 percent disability rating is warranted with 
symptomatology of daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks during the past 12-month 
period, but not occurring constantly.

A 100 percent disability rating is warranted with 
symptomatology of serologic evidence of hepatitis C infection 
and the following signs and symptoms due to hepatitis C 
infection: near-constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain).

Note (1): Evaluate sequelae, such as cirrhosis or malignancy 
of the liver, under an appropriate diagnostic code, but do 
not use the same signs and symptoms as the basis for 
evaluation under DC 7354 and under a diagnostic code for 
sequelae.  See (§ 4.14). 38 C.F.R. § 4.114 (2007), Diagnostic 
Code 7354.

Note (2): For purposes of evaluating conditions under 
diagnostic code 7354, "incapacitating episode" means a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.  38 C.F.R. § 4.114 
(2007), Diagnostic Code 7354. 

For purposes of evaluating conditions in § 4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  The 
term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the average 
weight for the two-year period preceding onset of the 
disease.  38 C.F.R. § 4.112 (2007).

In the case at hand, VA medical records and the July 2002 VA 
examination report support awarding a 40 percent disability 
rating for the entire period that is currently on appeal.  VA 
medical records from throughout this period reflect 
complaints of fatigue and increasing right upper quadrant 
pain.  A January 2002 medical record specifically notes an 
enlarged, tender liver and assesses hepatomegaly.  The 
veteran's fatigue is noted to be significant enough to 
interfere with activities of daily living.  A February 2002 
notation states that the veteran denied anorexia.  Another 
February 2002 medical record notes that the veteran was 
educated about the importance of living a healthy lifestyle 
in connection with his hepatitis C, and he is counseled about 
having a healthy diet elsewhere.  The July 2002 VA 
examination report states that the veteran has not required 
hospitalization for his liver condition.  It indicates that 
the veteran has had mild right upper quadrant tenderness and 
a liver span at 14 centimeters by percussions.  

When applied to the rating criteria for hepatitis C, the 
veteran's symptoms warrant a disability rating of 40 percent 
for the entire period on appeal.  As noted above, Diagnostic 
Code 7354 assigns a 40 percent disability rating for 
hepatitis C with symptomatology of daily fatigue, malaise, 
and anorexia, with minor weight loss and hepatomegaly.  The 
veteran's medical records reflect hepatomegaly and fatigue on 
a daily basis.  While anorexia is not found, the Board 
believes that the veteran's symptoms most closely approximate 
those that are listed under the 40 percent rating because, in 
addition to satisfying the 20 percent rating criteria, 
including being on a restricted diet, the presence of 
hepatomegaly warrants the higher, 40 percent, disability 
rating.  

The Board has considered whether a disability rating of 60 
percent or higher would be more appropriate.  However, in the 
absence of substantial weight loss, the Board does not 
believe that the 60 percent rating is warranted.  
Furthermore, the Board notes that the veteran's records do 
not reflect the types of incapacitating episodes that would 
warrant evaluation based on the duration of incapacitating 
episodes.  Therefore, the Board believes that the 40 percent 
disability rating is most appropriate for the period from 
February 28, 2002, to July 31, 2002.

The evidence in this case fails to show marked interference 
with employment due to hepatitis C beyond that contemplated 
in the assigned rating, and the veteran has never been 
hospitalized for this disability.  Therefore, in the absence 
of evidence of an exceptional disability picture, referral 
for consideration of an extraschedular evaluation is not 
warranted.  See 38 C.F.R. § 3.321 (2007).


ORDER

Service connection for hepatitis C is restored subject to the 
law and regulations governing the payment of monetary 
benefits.

A 40 percent rating, but no higher, is granted for the 
veteran's service-connected hepatitis C for the period from 
February 28, 2002, to July 31, 2002, subject to the laws and 
regulations governing the payment of monetary benefits.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


